This is a motion to amend the decision of March 4, 1942 [see 263 App. Div. 451] to conform to the opinion handed down at the same time. Motion granted without costs. The decision is amended to read as. follows: “ Order appealed from modified as follows: The motion to vacate the order of the Special Term dated March 1, 1940 and entered in the Sullivan County Clerk’s Office on April 5, 1940 is granted to the extent (1) of striking therefrom the limit of S3,500 placed upon the amount to be paid by the city of New York to the town of Never-sink if the town actually does the work of improving the crossroad; (2) and of striking therefrom the provision that the cross road and the bridges thereon, when thus improved, are to be maintained and repaired by the town of Neversink and the city shall have no obligation or duty to maintain or repair said cross road and bridges and inserting in place thereof a provision that the plans and specifications for construction of such cross-road or town highway shall be approved by the State Department of Public Works and that when constructed and improved such highway and the bridges thereon shall be thereafter perpetually maintained and repaired by the city. As thus modified, the order appealed from is affirmed, without costs.” Hill, P. J., Bliss, Heffernan, Schenek and Foster, JJ., concur.